Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/088,829 has claims 1, 4-5, 11, 14-16 and 19-20 pending filed on 09/27/2018; there are 3 independent claims and 6 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claims 2-3, 12-13 and 17-18 (03/03/2021).

Response to Arguments

This Office Action is in response to applicant’s communication filed on March 3, 2021 in response to PTO Office Action dated December 4, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
Objections

Drawings

Applicant's arguments filed on 03/03/2021 towards the 35 USC 101 rejection have been fully considered and they are persuasive.
In view of amendment to the Fig.1 and re-submission of the amended Fig.1, the objection to the Figure.1 is withdrawn.

Claim Rejections

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 Rejection of claims 1, 4-5, 11, 14-16 and 19-20
Applicant's arguments filed on 03/03/2021 towards the 35 USC 101 rejection have been fully considered and they are persuasive.
The amended Independent claims 1, 11 and 16 includes additional elements that make them patent eligible.  
In view of amendments to the Independent claims 1, 11 and 16 the respective dependent claims 4-5, 14-15 and 19-20 are also patent eligible for the reasons specified supra for the independent claims 1, 11 and 16 respectively.  Thus the 35 USC 101 rejection is withdrawn for the claims 1, 4-5, 11, 14-16 and 19-20.

35 U.S.C. § 101 Rejection of claims 16 and 19-20

Applicant's arguments filed on 03/03/2021 towards the 35 USC 101 rejection have been fully considered and they are persuasive.
The amended Independent and dependent claims 16 and 19-20 includes “non-transitory computer-readable storage medium” that make them statutory subject matter.  
 Thus the 35 USC 101 rejection is withdrawn for the claims 16 and 19-20.

35 USC § 103 Rejection

Applicant's following arguments filed on 03/03/2021 have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103
Independent Claims 1, 11 and 16

Claim 1


Applicant argues on pages 17 and 18 in regards to the independent claim 1 “the amended claim 1 provides two different retrieval systems (i.e., a first retrieval system and a second retrieval system) to retrieve two different retrieval results (i.e., a first retrieval result and a second retrieval result) corresponding to the predetermined keyword. That is, the first retrieval system retrieves the first retrieval result corresponding to a predetermined keyword, and a second predetermined retrieval system retrieves the second retrieval result corresponding to the predetermined keyword. Therefore, Applicant respectfully submits that Shen does not disclose or teach the feature of ‘retrieving, by a first predetermined retrieval system of the computing device, at least one first retrieval result corresponding to a predetermined keyword, and retrieving, by a second predetermined retrieval system of the computing device, at least one second retrieval result corresponding to the predetermined keyword’ as recited in amended in claim 1 of the present invention”.  

Examiner respectfully disagrees with arguments on pages 17 and 18 in regards to the independent claim 1.  The combination of Shen et al (US PGPUB 20140324842) and Zelevinsky et al (US PGPUB 20120124032) teaches all the limitations of the independent claim 1.  Shen (Paragraph [0070], Paragraph [0080] and Paragraph [0087]) teaches “step A: retrieving, by a first predetermined retrieval system of the computing device, at least one first retrieval result corresponding to a predetermined keyword, and retrieving, by a second predetermined retrieval system of the computing device, at least one second retrieval result corresponding to the predetermined keyword (the evaluation retrieval unit is configured to invoke the information retrieval system to perform evaluation retrieval on a pre-determined evaluation keyword set, a user performs first operation on the related object appearing in a sample retrieval result of a corresponding keyword, a user performs second operation on the related object appearing in a sample retrieval result of a corresponding keyword and a person skilled in the art should be understood that, each module or each step of the embodiments of the present disclosure may be implemented through a universal computation device, which may be integrated in a single computation, or distributed in a network system formed by multiple computation devices).  It will be obvious to one of ordinary skill in the art that “the evaluation retrieval unit is configured to invoke the information retrieval system to perform evaluation retrieval on a pre-determined evaluation keyword set” is implemented on a computational device which may be configured for multiple systems or multiple systems could be implemented across multiple computational devices distributed on a network.   Thus the argument is not correct. 

Applicant argues on page 18 in regards to the independent claim 1 “Shen does not disclose or teach the feature of ‘screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result’ as recited in amended in claim 1 of the present invention. Tunkelang does not disclose or teach the above-highlighted feature either, thus no combination of Shen and Tunkelang teaches or suggests the above-highlighted feature”.

Examiner respectfully disagrees with arguments on page 18 in regards to the independent claim 1.  The combination of Shen et al (US PGPUB 20140324842) and  Zelevinsky et al (US PGPUB 20120124032) teaches all the limitations of the independent claim 1.  Zelevinsky (Paragraph [0077] and Paragraph [0170]) teaches “screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result”.  The arguments related to shen and Tunkelang are moot.

Applicant argues on pages 20 and 21 in regards to the independent claim 1 “Shen does not disclose or teach the feature of ‘wherein the predetermined screening rule comprises: determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word, making statistics on a total number of the predetermined keyword and the associated word in the retrieval result, if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” as recited in amended in claim 1 of the present invention. Tunkelang does not disclose or teach the above-highlighted feature either, thus no combination of Shen and Tunkelang teaches or suggests the above-highlighted feature”.

Examiner respectfully disagrees with arguments on pages 20 and 21 in regards to the independent claim 1.  The combination of Shen et al (US PGPUB 20140324842) and Zelevinsky et al (US PGPUB 20120124032) teaches all the limitations of the independent claim 1.  Zelevinsky (Paragraph [0106]) teaches “wherein the predetermined screening rule comprises”, Zelevinsky (Paragraph [0310]) teaches “determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word”, Zelevinsky (Paragraph [0009]) teaches “making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result” and Zelevinsky (Paragraph [0106]) teaches “wherein the predetermined screening rule comprises”, Zelevinsky (Paragraph [0025] and Paragraph [0047] teaches “if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword”.  The arguments related to shen and Tunkelang are moot.

Applicant argues on page 22 in regards to the independent claim 1 “In conclusion, Applicant asserts that amended claim 1 is unobvious and patentable over Shen in view of Tunkelang under 35 USC § 103. Reconsideration and withdrawal of the rejection of amended claim 1 under 35 USC § 103 are hereby respectfully requested”.

Examiner respectfully disagrees with arguments on page 22 in regards to the independent claim 1.  For the reasons specified supra, the combination of Shen et al (US PGPUB 20140324842) and Zelevinsky et al (US PGPUB 20120124032) teaches all the limitations of the independent claim 1.  Thus claim 1 is not allowable.


Claims 11 and 16


Applicant argues on page 22 in regards to the independent claims 11 and 16 “Independent amended claims 11 and 16 recite similar features to amended independent claim 1. Therefore, for similar reasons as above, Applicant respectfully submits that amended independent claims 11 and 16 are also unobvious and patentable over Shen in view of Tunkelang under 35 USC § 103. Reconsideration and withdrawal of the rejection of amended claims 11 and 16 under 35 USC § 103 are hereby respectfully requested”.

Examiner respectfully disagrees with arguments on page 22 in regards to the independent claims 11 and 16.  For the reasons specified supra, the combination of Shen et al (US PGPUB 20140324842) and Zelevinsky et al (US PGPUB 20120124032) teaches all the limitations of the independent claims 11 and 16.  Thus the independent claims 11 and 16 are not allowable.


Dependent Claims 4-5, 14-15 and 19-20


Applicant argues on page 22 in regards to the dependent claims 4-5, 14-15 and 19-20 “Claims 4-5, 14-15 and 19-20 depend on their respective amended claims 1, 11, and 16, the dependent claims 4, 14 and 19 are therefore unobvious and patentable over Shen in view of Tunkelang under 35 USC § 103 and the claims 5, 15 and 20 are also unobvious and patentable over Shen in view of Tunkelang, and further in view of Chang under 35 USC § 103. Reconsideration and withdrawal of the rejection of claims 4-5, 14-15 and 19-20 under 35 USC § 103 are hereby respectfully requested”.

Examiner respectfully disagrees with arguments on page 22 in regards to the dependent claims 4-5, 14-15 and 19-20.  For the reasons specified supra, the combination of Shen et al (US PGPUB 20140324842) and Zelevinsky et al (US PGPUB 20120124032) teaches all the limitations of the dependent claims 4, 14 and 19.  The combination of Shen et al (US PGPUB 20140324842), Zelevinsky et al (US PGPUB 20120124032) and Chang et al (US PGPUB 20080027913) teaches all the limitations of the dependent claims 5, 15 and 20.  Thus the dependent claims 4-5, 14-15 and 19-20 are not allowable.

.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US PGPUB 20140324842) in view of Zelevinsky et al (US PGPUB 20120124032). 

As per claim 1:
Shen teaches:
“An information retrieval precision evaluation method, the method comprising the following steps” (Paragraph [0007] (provide an information retrieval system evaluation method, which includes))
“step A: retrieving, by a first predetermined retrieval system of the computing device, at least one first retrieval result corresponding to a predetermined keyword, and retrieving, by a second predetermined retrieval system of the computing device, at least one second retrieval result corresponding to the predetermined keyword” (Paragraph [0070], Paragraph [0080] and Paragraph [0087] (the evaluation retrieval unit is configured to invoke the information retrieval system to perform evaluation retrieval on a pre-determined evaluation keyword set, a user performs first operation on the related object appearing in a sample retrieval result of a corresponding keyword, a user performs second operation on the related object appearing in a sample retrieval result of a corresponding keyword and a person skilled in the art should be understood that, each module or each step of the embodiments of the present disclosure may be implemented through a universal computation device, which may be integrated in a single computation, or distributed in a network system formed by multiple computation devices)) 
 “step B: generating a first retrieval sequence number corresponding to the first retrieval result and a second retrieval sequence number corresponding to the second retrieval result according to a preset sequence number generation rule” (Paragraph [0051] (the evaluation electronic device may firstly obtain a group of evaluation retrieval results corresponding to each evaluation keyword in the evaluation keyword set and then a recall rate and a correctness percentage corresponding to each evaluation keyword are computed according to the evaluation retrieval result and the previously obtained sample retrieval result))
 “wherein Step B comprises” (Paragraph [0023] (the method includes the following steps))
 “step G: generating the first retrieval sequence number corresponding to the first retrieval result according to the first rank number, and generating the second retrieval sequence number corresponding to the second retrieval result according to the second rank number” (Paragraph [0013] (the correctness percentage is computed according to the number of the related objects and the number of the non-related objects in the evaluation retrieval result corresponding to the keyword)).
Shen does not EXPLICITLY discloses: and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system; and displaying the precision information on a display of the computing device; step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result; step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result; wherein the predetermined screening rule comprises; determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word; making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result; if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword. 
However, Zelevinsky teaches:
“and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system” (Paragraph [0077] (an analysis engine adapted to evaluate the set of results using a measure of distinctiveness, wherein the analysis engine is further adapted to compare the measure of distinctiveness for the set of results against a measure of distinctiveness (precision) of a candidate set where the analysis engine is further adapted to generate a first sampled set and second sample set  and the analysis engine is further adapted to generate the second sampled set from at least one of the collection of information and a previous set of results (obtain precision information of the first retrieval system relative to the second retrieval system)))
“and displaying the precision information on a display of the computing device” (Paragraph [0077] (the system comprises an I/O engine adapted to output at least a portion of an interactive display, wherein the I/O engine is further adapted to output at least one option in response to the comparison made by an analysis engine))
 “step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result” (Paragraph [0077] and Paragraph [0170] screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule (the analysis engine is further adapted to analyze the first sampled set to obtain a statistical distribution of at least one identifying characteristic within the sampled set (third retrieval result) where identifying characteristics may correspond to keywords in the document to determine a measurement of distinctiveness relative to the statistical distributions for the sampled set) and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result (the analysis engine is further adapted to analyze the second sampled set to obtain a statistical distribution of at least one identifying characteristic within the sampled set (fourth retrieval result) where identifying characteristics may correspond to keywords in the document to determine a measurement of distinctiveness relative to the statistical distributions for the sampled set))
“step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result” (Paragraph [0077] and Paragraph [0078] (the I/O engine is further adapted to accept at least one of a query against the collection of information, navigation within the collection of information, access to the collection of information, a filtering operation on the collection of information, and a ranking operation on the collection of information where the collection of information can be third or fourth retrieval result))
“wherein the predetermined screening rule comprises” (Paragraph [0106] (the method further comprises an act of establishing a rule that comprises the criteria))
“determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word” (Paragraph [0310] (where system contains data with associated dimensional values like text records with associated keywords, or map data with associated geocodes))
“making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result” (Paragraph [0009] (comprises acts of analyzing the set to obtain a statistical distribution of at least one identifying characteristic within the set, generating a measurement of distinctiveness for the set based on the statistical distribution of the at least one identifying characteristic))
“if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” (Paragraph [0025] and Paragraph [0047] (if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword (the predetermined baseline distribution is stored from previous execution of the act of analyzing the result to obtain a statistical distribution of at least one identifying characteristic within the result, is further adapted to determine if the relevance score exceeds a threshold to generate a model distribution of relevance scores for relevant documents) and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword (when threshold is less than threshold for less relevant documents)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shen and Zelevinsky for “and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system; and displaying the precision information on a display of the computing device; step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result; step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result; wherein the predetermined screening rule comprises; determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word; making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result; if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” as it improves the effectiveness of an information retrieval (IR) system by receiving as input a subset of the documents that are stored or indexed by the information retrieval system and a quality of the set of documents is then measured based on their distinctiveness relative to one or more sets of documents from the same information retrieval system (Zelevinsky, Paragraph [0007]).  
Therefore, it would have been obvious to combine Shen and Zelevinsky.

As per claim 4:
Shen and Zelevinsky teach the method as specified in the parent claim 1 above. 
Zelevinsky further teaches:
“wherein the predetermined precision analysis rule comprises” (Paragraph [0106] (the method further comprises an act of establishing a rule that comprises the criteria)).
Also, Shen teaches:
“step H: substituting a number in the first retrieval sequence number into a preset formula to calculate a first discount value corresponding to the number in the first retrieval sequence number, wherein a set of the first discount values is a first discount set corresponding to the first retrieval system” (Paragraph [0047] (FirstScorex is a dependency coefficient when the related object appears in the sample retrieval result of the corresponding keyword))
“step I: substituting a number in the generated second retrieval sequence number into the preset formula to calculate a second discount value corresponding to the number in the second retrieval sequence number, wherein a set of the second discount values is a second discount set corresponding to the second retrieval system” (Paragraph [0047] (SecondScorey is a dependency coefficient when the related object appears in the sample retrieval result of the corresponding keyword for a yth time and is performed with the second operation))
“step J: summating the first discount values in the first discount set to obtain a first precision rate corresponding to the first retrieval system, and summating the second discount values in the second discount set to obtain a second precision rate corresponding to the second retrieval system” (Paragraph [0051] and Paragraph [0056] (the evaluation keyword set is a subset obtained according to a sample keyword set and a correctness percentage corresponding to each evaluation keyword are computed according to the evaluation retrieval result and the previously obtained sample retrieval result, where the correctness percentage reflects the accuracy and precision of the evaluation interval))
“step K: analyzing the first precision rate and the second precision rate to determine the precision of the first retrieval system relative to the second retrieval system” (Paragraph [0042] and Paragraph [0056] (the evaluation electronic device analyzes and acquires a sample retrieval keyword set and a retrieval result corresponding to each sample retrieval keyword according to the behavior data sample and determines the precision of the evaluation retrieval)).

As per claim 11:
Shen teaches:
“An information retrieval precision evaluation device, comprising” (Paragraph [0006] (an information retrieval system evaluation device, which includes))
“a memory, a processor and an information retrieval precision evaluation system stored on the memory and capable of running on the processor” (Paragraph [0015] ( one or more processors, memory and one or more program units stored in the memory and to be executed by the one or more processors))
“wherein the information retrieval prevision evaluation system is executed by the processor to execute the following steps” (Paragraph [0007] (provide an information retrieval evaluation system, which includes))
“step A: retrieving, by a first predetermined retrieval system of the computing device, at least one first retrieval result corresponding to a predetermined keyword, and retrieving, by a second predetermined retrieval system of the computing device, at least one second retrieval result corresponding to the predetermined keyword” (Paragraph [0070], Paragraph [0080] and Paragraph [0087] (The evaluation retrieval unit is configured to invoke the information retrieval system to perform evaluation retrieval on a pre-determined evaluation keyword set, a user performs first operation on the related object appearing in a sample retrieval result of a corresponding keyword, a user performs second operation on the related object appearing in a sample retrieval result of a corresponding keyword and a person skilled in the art should be understood that, each module or each step of the embodiments of the present disclosure may be implemented through a universal computation device, which may be integrated in a single computation, or distributed in a network system formed by multiple computation devices)) 
 “step B: generating a first retrieval sequence number corresponding to the first retrieval result and a second retrieval sequence number corresponding to the second retrieval result according to a preset sequence number generation rule” (Paragraph [0051] (the evaluation electronic device may firstly obtain a group of evaluation retrieval results corresponding to each evaluation keyword in the evaluation keyword set and then a recall rate and a correctness percentage corresponding to each evaluation keyword are computed according to the evaluation retrieval result and the previously obtained sample retrieval result))
 “wherein Step B comprises” (Paragraph [0023] (the method includes the following steps))
 “step G: generating the first retrieval sequence number corresponding to the first retrieval result according to the first rank number, and generating the second retrieval sequence number corresponding to the second retrieval result according to the second rank number” (Paragraph [0013] (the correctness percentage is computed according to the number of the related objects and the number of the non-related objects in the evaluation retrieval result corresponding to the keyword)).
Shen does not EXPLICITLY discloses: and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system; and displaying the precision information on a display of the computing device; step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result; step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result; wherein the predetermined screening rule comprises; determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word; making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result; if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword. 
However, Zelevinsky teaches:
“and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system” (Paragraph [0077] (an analysis engine adapted to evaluate the set of results using a measure of distinctiveness, wherein the analysis engine is further adapted to compare the measure of distinctiveness for the set of results against a measure of distinctiveness (precision) of a candidate set where the analysis engine is further adapted to generate a first sampled set and second sample set  and the analysis engine is further adapted to generate the second sampled set from at least one of the collection of information and a previous set of results (obtain precision information of the first retrieval system relative to the second retrieval system)))
“and displaying the precision information on a display of the computing device” (Paragraph [0077] (the system comprises an I/O engine adapted to output at least a portion of an interactive display, wherein the I/O engine is further adapted to output at least one option in response to the comparison made by an analysis engine))
 “step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result” (Paragraph [0077] and Paragraph [0170] screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule (the analysis engine is further adapted to analyze the first sampled set to obtain a statistical distribution of at least one identifying characteristic within the sampled set (third retrieval result) where identifying characteristics may correspond to keywords in the document to determine a measurement of distinctiveness relative to the statistical distributions for the sampled set) and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result (the analysis engine is further adapted to analyze the second sampled set to obtain a statistical distribution of at least one identifying characteristic within the sampled set (fourth retrieval result) where identifying characteristics may correspond to keywords in the document to determine a measurement of distinctiveness relative to the statistical distributions for the sampled set))
“step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result” (Paragraph [0077] and Paragraph [0078] (the I/O engine is further adapted to accept at least one of a query against the collection of information, navigation within the collection of information, access to the collection of information, a filtering operation on the collection of information, and a ranking operation on the collection of information where the collection of information can be third or fourth retrieval result))
“wherein the predetermined screening rule comprises” (Paragraph [0106] (the method further comprises an act of establishing a rule that comprises the criteria))
“determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word” (Paragraph [0310] (where system contains data with associated dimensional values like text records with associated keywords, or map data with associated geocodes))
“making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result” (Paragraph [0009] (comprises acts of analyzing the set to obtain a statistical distribution of at least one identifying characteristic within the set, generating a measurement of distinctiveness for the set based on the statistical distribution of the at least one identifying characteristic))
“if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” (Paragraph [0025] and Paragraph [0047] (if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword (the predetermined baseline distribution is stored from previous execution of the act of analyzing the result to obtain a statistical distribution of at least one identifying characteristic within the result, is further adapted to determine if the relevance score exceeds a threshold to generate a model distribution of relevance scores for relevant documents) and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword (when threshold is less than threshold for less relevant documents)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shen and Zelevinsky for “and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system; and displaying the precision information on a display of the computing device; step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result; step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result; wherein the predetermined screening rule comprises; determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word; making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result; if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” as it improves the effectiveness of an information retrieval (IR) system by receiving as input a subset of the documents that are stored or indexed by the information retrieval system and a quality of the set of documents is then measured based on their distinctiveness relative to one or more sets of documents from the same information retrieval system (Zelevinsky, Paragraph [0007]).  
Therefore, it would have been obvious to combine Shen and Zelevinsky.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 4 above.

As per claim 16:
Shen teaches:
“A non-transitory computer-readable storage medium storing therein at least one computer-readable instruction executed by a computing device  to implement the following operations” (Paragraph [0023] (a storage medium containing a computer executable instruction, the computer executable instruction is used to perform an information retrieval system evaluation method when executed by a compute processor, where the method includes the following steps))
“step A: retrieving, by a first predetermined retrieval system of the computing device, at least one first retrieval result corresponding to a predetermined keyword, and retrieving, by a second predetermined retrieval system of the computing device, at least one second retrieval result corresponding to the predetermined keyword” (Paragraph [0070], Paragraph [0080] and Paragraph [0087] (The evaluation retrieval unit is configured to invoke the information retrieval system to perform evaluation retrieval on a pre-determined evaluation keyword set, a user performs first operation on the related object appearing in a sample retrieval result of a corresponding keyword, a user performs second operation on the related object appearing in a sample retrieval result of a corresponding keyword and a person skilled in the art should be understood that, each module or each step of the embodiments of the present disclosure may be implemented through a universal computation device, which may be integrated in a single computation, or distributed in a network system formed by multiple computation devices)) 
 “step B: generating a first retrieval sequence number corresponding to the first retrieval result and a second retrieval sequence number corresponding to the second retrieval result according to a preset sequence number generation rule” (Paragraph [0051] (the evaluation electronic device may firstly obtain a group of evaluation retrieval results corresponding to each evaluation keyword in the evaluation keyword set and then a recall rate and a correctness percentage corresponding to each evaluation keyword are computed according to the evaluation retrieval result and the previously obtained sample retrieval result))
 “wherein Step B comprises” (Paragraph [0023] (the method includes the following steps))
 “step G: generating the first retrieval sequence number corresponding to the first retrieval result according to the first rank number, and generating the second retrieval sequence number corresponding to the second retrieval result according to the second rank number” (Paragraph [0013] (the correctness percentage is computed according to the number of the related objects and the number of the non-related objects in the evaluation retrieval result corresponding to the keyword)).
Shen does not EXPLICITLY discloses: and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system; and displaying the precision information on a display of the computing device; step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result; step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result; wherein the predetermined screening rule comprises; determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word; making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result; if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword. 
However, Zelevinsky teaches:
“and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system” (Paragraph [0077] (an analysis engine adapted to evaluate the set of results using a measure of distinctiveness, wherein the analysis engine is further adapted to compare the measure of distinctiveness for the set of results against a measure of distinctiveness (precision) of a candidate set where the analysis engine is further adapted to generate a first sampled set and second sample set  and the analysis engine is further adapted to generate the second sampled set from at least one of the collection of information and a previous set of results (obtain precision information of the first retrieval system relative to the second retrieval system)))
“and displaying the precision information on a display of the computing device” (Paragraph [0077] (the system comprises an I/O engine adapted to output at least a portion of an interactive display, wherein the I/O engine is further adapted to output at least one option in response to the comparison made by an analysis engine))
 “step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result” (Paragraph [0077] and Paragraph [0170] screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule (the analysis engine is further adapted to analyze the first sampled set to obtain a statistical distribution of at least one identifying characteristic within the sampled set (third retrieval result) where identifying characteristics may correspond to keywords in the document to determine a measurement of distinctiveness relative to the statistical distributions for the sampled set) and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result (the analysis engine is further adapted to analyze the second sampled set to obtain a statistical distribution of at least one identifying characteristic within the sampled set (fourth retrieval result) where identifying characteristics may correspond to keywords in the document to determine a measurement of distinctiveness relative to the statistical distributions for the sampled set))
“step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result” (Paragraph [0077] and Paragraph [0078] (the I/O engine is further adapted to accept at least one of a query against the collection of information, navigation within the collection of information, access to the collection of information, a filtering operation on the collection of information, and a ranking operation on the collection of information where the collection of information can be third or fourth retrieval result))
“wherein the predetermined screening rule comprises” (Paragraph [0106] (the method further comprises an act of establishing a rule that comprises the criteria))
“determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word” (Paragraph [0310] (where system contains data with associated dimensional values like text records with associated keywords, or map data with associated geocodes))
“making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result” (Paragraph [0009] (comprises acts of analyzing the set to obtain a statistical distribution of at least one identifying characteristic within the set, generating a measurement of distinctiveness for the set based on the statistical distribution of the at least one identifying characteristic))
“if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” (Paragraph [0025] and Paragraph [0047] (if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword (the predetermined baseline distribution is stored from previous execution of the act of analyzing the result to obtain a statistical distribution of at least one identifying characteristic within the result, is further adapted to determine if the relevance score exceeds a threshold to generate a model distribution of relevance scores for relevant documents) and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword (when threshold is less than threshold for less relevant documents)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shen and Zelevinsky for “and step C: analyzing the first retrieval sequence number and the second retrieval sequence number according to a predetermined precision analysis rule to obtain precision information of the first retrieval system relative to the second retrieval system; and displaying the precision information on a display of the computing device; step E: screening a third retrieval result matched with the predetermined keyword from the first retrieval result according to a predetermined screening rule, and screening a fourth retrieval result matched with the predetermined keyword from the second retrieval result; step F: determining a first rank number of each retrieval content in the third retrieval result, and determining a second rank number of each retrieval content in the fourth retrieval result; wherein the predetermined screening rule comprises; determining an associated word corresponding to the predetermined keyword according to a predetermined mapping relationship between the predetermined keyword and an associated word; making statistics on the a total number of the predetermined keyword and the associated word thereof in the retrieval result; if the total number corresponding to the retrieval result is larger than or equal to a preset number, determining that the retrieval result is matched with the predetermined keyword, and if the total number corresponding to the retrieval result is smaller than the preset number, determining that the retrieval result is mismatched with the predetermined keyword” as it improves the effectiveness of an information retrieval (IR) system by receiving as input a subset of the documents that are stored or indexed by the information retrieval system and a quality of the set of documents is then measured based on their distinctiveness relative to one or more sets of documents from the same information retrieval system (Zelevinsky, Paragraph [0007]).  
Therefore, it would have been obvious to combine Shen and Zelevinsky.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 4 above.



Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US PGPUB 20140324842) in view of Zelevinsky et al (US PGPUB 20120124032) and in further view of Chang et al (US PGPUB 20080027913)

As per claim 5:
Shen and Zelevinsky teach the method as specified in the parent claim 4 above. 
Shen further teaches:
 “wherein the step K comprises” (Paragraph [0042] (the evaluation electronic device analyzes)).
Shen and Zelevinsky do not EXPLICITLY disclose: analyzing a magnitude relationship between the first precision rate and the second precision rate; if the first precision rate is higher than the second precision rate, determining that the first retrieval result of the first retrieval system is more precise than the second retrieval result of the second retrieval system; if the first precision rate is lower than the second precision rate, determining that the first retrieval result of the second retrieval system is more precise than the second retrieval result of the first retrieval system; and if the first precision rate is equal to the second precision rate, determining that precision rates of the first retrieval result of the first retrieval system and the second retrieval result of the second retrieval system are the same. 
However Chang teaches:
“analyzing a magnitude relationship between the first precision rate and the second precision rate” (Paragraph [0092] (a relevance indicator comprises a measure of a precision corresponding to one or more result sets. Precision can correspond to a determination of a number of the results in a result set are relevant to a given query))
“if the first precision rate is higher than the second precision rate, determining that the first retrieval result of the first retrieval system is more precise than the second retrieval result of the second retrieval system” (Paragraph [0119] (the change in precision at a position could be: -1, the result in a result set in the first crawl is relevant and the result at the same position in the same result set in second crawl is irrelevant))
“if the first precision rate is lower than the second precision rate, determining that the first retrieval result of the second retrieval system is more precise than the second retrieval result of the first retrieval system” (Paragraph [0119] (the change in precision at a position could be: 1, the result in the first crawl is irrelevant and the result at the same position in the second crawl is relevant))
“and if the first precision rate is equal to the second precision rate, determining that precision rates of the first retrieval result of the first retrieval system and the second retrieval result of the second retrieval system are the same” (Paragraph [0119] (the change in precision at a position could be: 0, both the result at the same position in both of the first and second crawls have the same relevance))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shen, Zelevinsky and Chang for “analyzing a magnitude relationship between the first precision rate and the second precision rate; if the first precision rate is higher than the second precision rate, determining that the first retrieval result of the first retrieval system is more precise than the second retrieval result of the second retrieval system; if the first precision rate is lower than the second precision rate, determining that the first retrieval result of the second retrieval system is more precise than the second retrieval result of the first retrieval system; and if the first precision rate is equal to the second precision rate, determining that precision rates of the first retrieval result of the first retrieval system and the second retrieval result of the second retrieval system are the same” as the precision analysis can be useful in a case that the data in providers/source continuously changes, or changes at a greater frequency than other data sources (Chang, Paragraph [0118]).  
Therefore, it would have been obvious to combine Shen, Zelevinsky and Chang.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 5 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 5 above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golbandi et al, (US PGPUB 20170344552), disclosed are systems and methods for improving interactions with and between computers in content generating, searching, hosting and/or providing systems supported by or configured with personal computing devices, servers and/or platforms. The systems interact to identify and retrieve data within or across platforms, which can be used to improve the quality of data used in processing interactions between or among processors in such systems. The disclosed systems and methods leverage the display screen sizes of information cards to improve the accuracy and efficiency of displayed search results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163